DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,6,7,8,9,12,15-17,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2007/0189290 A1) in view of Yao et al. (US 2012/0076067 A1)

Regarding Claim 1, Bauer teaches, A method comprising ([0031]-[0032]- 0031 FIG. 2 shows a node 22 in a wireless mobile mesh network 20.
 establishing, by a network management device, a wireless for a wireless mesh network, ([0031] FIG. 2 shows a node 22(=network management device) in a wireless mobile mesh network 20(=wireless mesh network). 
the wireless multicast tree topology comprising a root network device and wireless multicast hubs providing respective wireless multicast areas, ([0031]- FIG. 2 shows a node 22 in a wireless mobile mesh network 20. In these cases, the node 22(=root network device) could be a personal computer, gateway, router, Switch, or any other device that also conducts wireless communications with other nodes in the mobile mesh network 20. [0035]- 035 FIG. 3 shows one example of how the node 22 selects between unicast and multicast according to the fan-out EEC 32(=wireless multicast tree topology). In operation 50, the node 22 (FIG. 2) identifies the number of adjacent one-hop nodes available for receiving or transmitting multicast traffic) (=multicast hubs);
 	the establishing including selecting each wireless multicast hub based on a corresponding location and a corresponding wireless neighbor count; and ([0051]- For example, node 22A may have a fan-out EEC of one and therefore may decide that unicasting is more efficient. However, node 22B may have a larger fan-out EEC (=wireless neighbor count) and accordingly decides to transmit multicast packets 104. [0029]- 0029. The EEC includes any combination of metrics including fan-out (=neighbor count), bandwidth, Packet Error Rate (PER), congestion, data type, etc. Fan-out measures the number of one-hop distant nodes(=location) forwarding or receiving multicast traffic)
causing, by the network management device, the root network device to unicast transmit to a selected one or more of the wireless multicast hubs a multicast packet encapsulated within a unicast header, ([0033] In any of these embodiments, the processor 24 individually determines whether to multicast or unicast the multicast packets 42A to other nodes in the mesh network 20. When a received unicast packet 48A is multicast (=unicast transmit to multicast hub), the unicast header 49A is removed and the multicast packet 42A returned to an original form before being transmitted as multicast packet 42B);
Bauer does not teach, multicast tree topology; the unicast header causing the selected one or more of the wireless multicast hubs to multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas.
Yao teaches, multicast tree topology; ([0026],FIG. 1 also includes the RP31, 32 and 33. These three RPs 31, 32 and 33 can be placed in the ER, or can be placed in the CR (Core Router). These three RP compose an anycast group 5, commonly takes the processing tasks of RPs of the shared multicast tree (=multicast tree topology of routers), and shares the address of one anycast group 5);
the unicast header causing the selected one or more of the wireless multicast hubs to multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas. [0039] multicast data packet sent in the unicast tunnel mode from RP 32 or 33 0040 Shown as FIG.5C, the source IP address of the outer layer IP header (that is, outer tunnel header) is unicast address (=unicast header) of RP32 or 33, FIG.5C shows the unicast address of RP32, the destination IP address of the outer layer IP header (that is, outer tunnel header) is the unicast address of RP31. The source IP address of the inner IP header is the HoA or CoA of mobile multicast source point 1(=selected one or more of the wireless multicast hubs), and the destination IP address is the multicast address (=multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer, multicast tree topology; the unicast header causing the selected one or more of the wireless multicast hubs to multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas as taught by Yao to use multicast tree topology to support mesh communications.

Regarding Claim 6, Bauer teaches, the method of claim 1, wherein the causing includes:
 first sending, to the root network device, an identification of the wireless multicast hubs; ([0033] In any of these embodiments, the processor 24 individually determines whether to multicast or unicast the multicast packets 42A to other nodes in the mesh network 20. When a received unicast packet 48A is multicast (=unicast transmit to multicast hub), the unicast header 49A is removed and the multicast packet 42A returned to an original form before being transmitted as multicast packet 42B);
second sending, to the root network device, a mapping of a multicast group address associated with a selected group of the wireless multicast hubs; and ([0055]- Some VPN solutions operate in this underlying VPN topology as if all VPN clients 130 were connected by a layer-2 switch. In this configuration, all VPN clients 130 may reach each other using a broadcast address and all VPN clients 130 hear each other's multicast traffic)
transmitting, to the root network device, the multicast packet specifying the multicast group address, the multicast group address causing the root network device to unicast transmit to each of the wireless multicast hubs in the selected group the multicast packet within a corresponding unicast header specifying the corresponding wireless multicast hub. ([0050]-[0053]- It should also be noted that any node 22 may receive packets encapsulated in a unicast header).

Regarding Claim 7, Bauer teaches, the method of claim 1, wherein the multicast packet further causes the root network device to multicast the multicast packet for reception by wireless network devices within a root multicast area of the root network device. ([0052]- In this example, node 22C decides to unicast the packets 106 to recipient 100A while node 22D independently determines it is more efficient to multicast packets 108 to recipients 100B, 100C, and 100D.)

Regarding Claim 8, Bauer teaches, the method of claim 1, wherein the unicast header causes the selected one or more of the wireless multicast hubs to transmit an acknowledgment, to the root network device, in response to receipt of the multicast packet, for reliable propagation of the multicast packet in the wireless multicast tree topology.([0043]-[00044]- As described above, Some existing unicast wireless transmissions schemes include an acknowledge retransmit protocol where nodes automatically send acknowledgements of Successfully received packets back to the packet sender. This allows the node sending the packets to automatically retransmit packets that are not successfully acknowledged. However, multicast transmission protocols may not include the acknowledge-retransmit protocol. [0044]- Accordingly, the node 22 may unicast packets in operation 74 when the PER is above a particular threshold and multicast packets in operation 76 when the PER is below the threshold. [0044]- Accordingly, the node 22 may unicast packets in operation 74 when the PER is above a particular threshold and multicast packets in operation 76 when the PER is below the threshold).

Regarding Claim 9, Bauer teaches, The method of claim 1, wherein the causing includes: first causing the root network device to unicast transmit the multicast packet encapsulated with the unicast header within an allocated unicast slot; and second causing the selected one or more of the wireless multicast hubs to multicast transmit the multicast packet within one or more broadcast slots.([0053] It should also be noted that any node 22 may receive packets encapsulated in a unicast header. If the receiving node decides to multicast the encapsulated packets then the unicast header is discarded and the original multi cast packet is sent to the adjacent nodes. If the receiving node decides to unicast the packet, then the source and destination address in the unicast encapsulation header 49 (FIG. 2) is modified to contain the source address of the source node 22A and the destination address of the recipient node 100. 0055 Some VPN solutions operate in this underlying VPN topology as if all VPN clients 130 were connected by a layer-2 switch. In this configuration, all VPN clients 130 may reach each other using a broadcast address and all VPN clients 130 hear each other's multicast traffic).

Regarding Claim 12, Bauer teaches, An apparatus implemented as a physical machine, the apparatus comprising: 
non-transitory machine readable media configured for storing executable machine readable code; end-to-end optimizations. 0064. The system described above can use dedicated processor Systems, micro controllers, programmable logic devices, or microprocessors that perform Some or all of the operations. 
a device interface circuit configured for transmitting a data packet in a wireless mesh network; and a processor circuit configured for executing the machine readable code, and when executing the machine readable code operable for: 
establishing, by the apparatus implemented as a network management device, a wireless multicast tree topology for the wireless mesh network, the wireless multicast tree topology comprising a root network device and wireless multicast hubs providing respective wireless multicast areas, the establishing including selecting each wireless multicast hub based on a corresponding location and a corresponding wireless neighbor count, and ([0031] FIG. 2 shows a node 22(=network management device) in a wireless mobile mesh network 20(=wireless mesh network). ([0031]- FIG. 2 shows a node 22 in a wireless mobile mesh network 20. In these cases, the node 22(=root network device) could be a personal computer, gateway, router, Switch, or any other device that also conducts wireless communications with other nodes in the mobile mesh network 20. [0035]- 035 FIG. 3 shows one example of how the node 22 selects between unicast and multicast according to the fan-out EEC 32(=wireless multicast tree topology). In operation 50, the node 22 (FIG. 2) identifies the number of adjacent one-hop nodes available for receiving or transmitting multicast traffic) (=multicast hubs);
causing the root network device to unicast transmit to a selected one or more of the wireless multicast hubs a multicast packet encapsulated within a unicast header, ([0033] In any of these embodiments, the processor 24 individually determines whether to multicast or unicast the multicast packets 42A to other nodes in the mesh network 20. When a received unicast packet 48A is multicast (=unicast transmit to multicast hub), the unicast header 49A is removed and the multicast packet 42A returned to an original form before being transmitted as multicast packet 42B);
Bauer does not teach, wireless multicast tree topology; the unicast header causing the selected one or more of the wireless multicast hubs to multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas.
Yao teaches, multicast tree topology; ([0026],FIG. 1 also includes the RP31, 32 and 33. These three RPs 31, 32 and 33 can be placed in the ER, or can be placed in the CR (Core Router). These three RP compose an anycast group 5, commonly takes the processing tasks of RPs of the shared multicast tree (=multicast tree topology of routers), and shares the address of one anycast group 5);
the unicast header causing the selected one or more of the wireless multicast hubs to multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas.[0039]- multicast data packet sent in the unicast tunnel mode from RP 32 or 33 0040 Shown as FIG.5C, the source IP address of the outer layer IP header (that is, outer tunnel header) is unicast address (=unicast header) of RP32 or 33, FIG.5C shows the unicast address of RP32, the destination IP address of the outer layer IP header (that is, outer tunnel header) is the unicast address of RP31. The source IP address of the inner IP header is the HoA or CoA of mobile multicast source point 1(=selected one or more of the wireless multicast hubs), and the destination IP address is the multicast address (=multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer, multicast tree topology; the unicast header causing the selected one or more of the wireless multicast hubs to multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas as taught by Yao to use multicast tree topology to support mesh communications.

Regarding Claim 15, Bauer teaches, the apparatus of claim 12, wherein the processor circuit is configured for:
 first sending, to the root network device, an identification of the wireless multicast hubs; ([0033] In any of these embodiments, the processor 24 individually determines whether to multicast or unicast the multicast packets 42A to other nodes in the mesh network 20. When a received unicast packet 48A is multicast (=unicast transmit to multicast hub), the unicast header 49A is removed and the multicast packet 42A returned to an original form before being transmitted as multicast packet 42B);
second sending, to the root network device, a mapping of a multicast group address associated with a selected group of the wireless multicast hubs; and ([0055]- Some VPN solutions operate in this underlying VPN topology as if all VPN clients 130 were connected by a layer-2 switch. In this configuration, all VPN clients 130 may reach each other using a broadcast address and all VPN clients 130 hear each other's multicast traffic)
 transmitting, to the root network device, the multicast packet specifying the multicast group address, the multicast group address causing the root network device to unicast transmit to each of the wireless multicast hubs in the selected group the multicast packet within a corresponding unicast header specifying the corresponding wireless multicast hub. ([0050]-[0053]- It should also be noted that any node 22 may receive packets encapsulated in a unicast header).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer, The apparatus of claim 12, wherein the processor circuit is configured for: first sending, to the root network device, an identification of the wireless multicast hubs; second sending, to the root network device, a mapping of a multicast group address associated with a selected group of the wireless multicast hubs; and transmitting, to the root network device, the multicast packet specifying the multicast group address, the multicast group address causing the root network device to unicast transmit to each of the wireless multicast hubs in the selected group the multicast packet within a corresponding unicast header specifying the corresponding wireless multicast hub as taught by Yao to use multicast tree topology to support mesh communications.

Regarding Claim 16, Bauer teaches, the apparatus of claim 12, wherein the unicast header causes the selected one or more of the wireless multicast hubs to transmit an acknowledgment, to the root network device, in response to receipt of the multicast packet, for reliable propagation of the multicast packet in the wireless multicast tree topology. ([0043]-[00044]- As described above, Some existing unicast wireless transmissions schemes include an acknowledge retransmit protocol where nodes automatically send acknowledgements of Successfully received packets back to the packet sender. This allows the node sending the packets to automatically retransmit packets that are not successfully acknowledged. However, multicast transmission protocols may not include the acknowledge-retransmit protocol. [0044]- Accordingly, the node 22 may unicast packets in operation 74 when the PER is above a particular threshold and multicast packets in operation 76 when the PER is below the threshold).

Regarding Claim 17, Bauer teaches, the apparatus of claim 12, wherein the processor circuit is configured for: first causing the root network device to unicast transmit the multicast packet encapsulated with the unicast header within an allocated unicast slot; and second causing the selected one or more of the wireless multicast hubs to multicast transmit the multicast packet within one or more broadcast slots. ([0053] It should also be noted that any node 22 may receive packets encapsulated in a unicast header. If the receiving node decides to multicast the encapsulated packets then the unicast header is discarded and the original multi cast packet is sent to the adjacent nodes. If the receiving node decides to unicast the packet, then the source and destination address in the unicast encapsulation header 49 (FIG. 2) is modified to contain the source address of the source node 22A and the destination address of the recipient node 100. 0055 Some VPN solutions operate in this underlying VPN topology as if all VPN clients 130 were connected by a layer-2 switch. In this configuration, all VPN clients 130 may reach each other using a broadcast address and all VPN clients 130 hear each other's multicast traffic).

Regarding Claim 19, Bauer teaches, One or more non-transitory tangible media encoded with logic for execution by a machine and when executed by the machine operable for: 
establishing, by the machine implemented as a network management device, a wireless multicast tree topology for a wireless mesh network, the wireless multicast tree topology comprising a root network device and wireless multicast hubs providing respective wireless multicast areas, the establishing including selecting each wireless multicast hub based on a corresponding location and a corresponding wireless neighbor count; and ([0031] FIG. 2 shows a node 22(=network management device) in a wireless mobile mesh network 20(=wireless mesh network). ([0031]- FIG. 2 shows a node 22 in a wireless mobile mesh network 20. In these cases, the node 22(=root network device) could be a personal computer, gateway, router, Switch, or any other device that also conducts wireless communications with other nodes in the mobile mesh network 20. [0035]- 035 FIG. 3 shows one example of how the node 22 selects between unicast and multicast according to the fan-out EEC 32(=wireless multicast tree topology). In operation 50, the node 22 (FIG. 2) identifies the number of adjacent one-hop nodes available for receiving or transmitting multicast traffic) (=multicast hubs); ([0051]- For example, node 22A may have a fan-out EEC of one and therefore may decide that unicasting is more efficient. However, node 22B may have a larger fan-out EEC (=wireless neighbor count) and accordingly decides to transmit multicast packets 104. [0029]- 0029. The EEC includes any combination of metrics including fan-out (=neighbor count), bandwidth, Packet Error Rate (PER), congestion, data type, etc. Fan-out measures the number of one-hop distant nodes(=location) forwarding or receiving multicast traffic);
causing, by the network management device, the root network device to unicast transmit to a selected one or more of the wireless multicast hubs a multicast packet encapsulated within a unicast header, ([0033] In any of these embodiments, the processor 24 individually determines whether to multicast or unicast the multicast packets 42A to other nodes in the mesh network 20. When a received unicast packet 48A is multicast (=unicast transmit to multicast hub), the unicast header 49A is removed and the multicast packet 42A returned to an original form before being transmitted as multicast packet 42B);
Bauer does not teach, wireless multicast tree topology; the unicast header causing the selected one or more of the wireless multicast hubs to multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas.
Yao teaches, wireless multicast tree topology; ([0026],FIG. 1 also includes the RP31, 32 and 33. These three RPs 31, 32 and 33 can be placed in the ER, or can be placed in the CR (Core Router). These three RP compose an anycast group 5, commonly takes the processing tasks of RPs of the shared multicast tree (=multicast tree topology of routers), and shares the address of one anycast group 5);
the unicast header causing the selected one or more of the wireless multicast hubs to multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas.([0039]-multicast data packet sent in the unicast tunnel mode from RP 32 or 33 0040 Shown as FIG.5C, the source IP address of the outer layer IP header (that is, outer tunnel header) is unicast address (=unicast header) of RP32 or 33, FIG.5C shows the unicast address of RP32, the destination IP address of the outer layer IP header (that is, outer tunnel header) is the unicast address of RP31. The source IP address of the inner IP header is the HoA or CoA of mobile multicast source point 1(=selected one or more of the wireless multicast hubs), and the destination IP address is the multicast address (=multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer, wireless multicast tree topology; the unicast header causing the selected one or more of the wireless multicast hubs to multicast transmit the multicast packet within a corresponding one or more of the wireless multicast areas as taught by Yao to use multicast tree topology to support mesh communications.

Regarding Claim 20, Bauer teaches, the one or more non-transitory tangible media of claim 19, wherein the causing includes: 
first sending, to the root network device, an identification of the wireless multicast hubs; ([0033] In any of these embodiments, the processor 24 individually determines whether to multicast or unicast the multicast packets 42A to other nodes in the mesh network 20. When a received unicast packet 48A is multicast (=unicast transmit to multicast hub), the unicast header 49A is removed and the multicast packet 42A returned to an original form before being transmitted as multicast packet 42B);
second sending, to the root network device, a mapping of a multicast group address associated with a selected group of the wireless multicast hubs; and ([0055]- Some VPN solutions operate in this underlying VPN topology as if all VPN clients 130 were connected by a layer-2 switch. In this configuration, all VPN clients 130 may reach each other using a broadcast address and all VPN clients 130 hear each other's multicast traffic)
unicast transmitting, to the root network device, the multicast packet specifying the multicast group address, the multicast group address causing the root network device to unicast transmit to each of the wireless multicast hubs in the selected group the multicast packet within a corresponding unicast header specifying the corresponding wireless multicast hub. ([0050]-[0053]- It should also be noted that any node 22 may receive packets encapsulated in a unicast header).

Claim(s) 2,13 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2007/0189290 A1) in view of Yao et al. (US 2012/0076067 A1) in further view of Redi et al. (US 2014/0341227 A1)

Regarding Claim 2, Bauer teaches, the method of claim 1, wherein the establishing includes: 
determining the wireless neighbor count for each of a plurality of wireless network devices in the wireless mesh network; and ([0051]- For example, node 22A may have a fan-out EEC of one and therefore may decide that unicasting is more efficient. However, node 22B may have a larger fan-out EEC (=wireless neighbor count) and accordingly decides to transmit multicast packets 104.
Bauer teaches, classifying a first wireless network device as a wireless multicast hub based on determining the corresponding wireless neighbor count ([0046]- Accordingly, node 22 may transmit unicast packets in operation 84 when the measured congestion is above a predetermined threshold in operation 82 and may transmit multicast packets in operation 86 when congestion is below the threshold in operation 82)
Bauer in view of Yao does not teach, neighbor count exceeding a prescribed hub threshold.
Redi teaches, neighbor count exceeding a prescribed hub threshold ([0096]- For example, the node 400 may transmit a packet as a single broadcast transmission in response to a determination that the number of one-hop neighbors of the node 400 is greater than a threshold number of one-hop neighbors.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer in view of Yao, neighbor count exceeding a prescribed hub threshold as taught by Redi to use threshold in determining a switch to multicast packets.

Regarding Claim 13, Bauer teaches, the apparatus of claim 12, wherein the processor circuit is configured for: determining the wireless neighbor count for each of a plurality of wireless network devices in the wireless mesh network; ([0051]- For example, node 22A may have a fan-out EEC of one and therefore may decide that unicasting is more efficient. However, node 22B may have a larger fan-out EEC (=wireless neighbor count) and accordingly decides to transmit multicast packets 104.
classifying a first wireless network device as a wireless multicast hub based on determining the corresponding wireless neighbor count ([0046]- Accordingly, node 22 may transmit unicast packets in operation 84 when the measured congestion is above a predetermined threshold in operation 82 and may transmit multicast packets in operation 86 when congestion is below the threshold in operation 82)
Bauer in view of Yao does not teach, neighbor count exceeding a prescribed hub threshold.
Redi teaches, neighbor count exceeding a prescribed hub threshold ([0096]- For example, the node 400 may transmit a packet as a single broadcast transmission in response to a determination that the number of one-hop neighbors of the node 400 is greater than a threshold number of one-hop neighbors)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer in view of Yao, neighbor count exceeding a prescribed hub threshold as taught by Redi to use threshold in determining a switch to multicast packets.

Claim(s) 3,4,5,10,14 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2007/0189290 A1) in view of Yao et al. (US 2012/0076067 A1) in further view of Gupta et al. (US 9,717,110 B1)

Regarding Claim 3, Bauer in view of Yao does not teach, The method of claim 2, wherein the establishing further includes: classifying, as an isolated wireless device, a second wireless network device that is determined to be outside transmission range of any of the wireless multicast hubs; and classifying, as a multicast relay device, a third wireless network device that is determined to be within transmission range of one of the wireless multicast hubs and any isolated wireless device.
Gupta teaches, The method of claim 2, wherein the establishing further includes: classifying, as an isolated wireless device, a second wireless network device that is determined to be outside transmission range of any of the wireless multicast hubs; and (Col9L4-8- n another example, a leaf IOE device 120 may not have any notable obstructions 140 between itself and a base station 110, but may instead be out of range to successfully connect to the base station 110 without an intermediary.)
classifying, as a multicast relay device, a third wireless network device that is determined to be within transmission range of one of the wireless multicast hubs and any isolated wireless device.( Col8 L15-20,relay IOE devices 130-source relay 130 as in Fig7) that are within the cell 102a, the base station 110b(=multicast hub) may communicate with the leaf IOE devices 120).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer in view of Yao, The method of claim 2, wherein the establishing further includes: classifying, as an isolated wireless device, a second wireless network device that is determined to be outside transmission range of any of the wireless multicast hubs; and classifying, as a multicast relay device, a third wireless network device that is determined to be within transmission range of one of the wireless multicast hubs and any isolated wireless device as taught by Gupta to use multicast tree topology to support mesh communications.

Regarding Claim 4, Bauer in view of Yao does not teach, The method of claim 3, wherein the establishing further includes classifying, as a secondary multicast relay device, a fourth wireless network device that is determined to be within transmission range of a first of the multicast relay devices and any isolated wireless device.
Gupta teaches, The method of claim 3, wherein the establishing further includes classifying, as a secondary multicast relay device, a fourth wireless network device that is determined to be within transmission range of a first of the multicast relay devices and any isolated wireless device.(Col13-L50-57-If keep alive signals are not received after association with a relay IOE device 130, link monitoring module 326 may determine that a link breakage has occurred and initiate re-association with a new target relay IOE device 130, as is further described below with reference to FIG. 7.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer in view of Yao, The method of claim 3, wherein the establishing further includes classifying, as a secondary multicast relay device, a fourth wireless network device that is determined to be within transmission range of a first of the multicast relay devices and any isolated wireless device as taught by Gupta to use multicast tree topology to support mesh communications.

Regarding Claim 5, Bauer in view of Yao does not teach, The method of claim 3, wherein the establishing further includes classifying, as a multicast leaf device, a fourth wireless network device that is determined to be within transmission range of one of the wireless multicast hubs and outside transmission range of any isolated wireless device.
Gupta teaches, The method of claim 3, wherein the establishing further includes classifying, as a multicast leaf device, a fourth wireless network device that is determined to be within transmission range of one of the wireless multicast hubs and outside transmission range of any isolated wireless device.(Col 13 L53-57 f keep alive signals are not received after association with a relay IOE device 130, link monitoring module 326 may determine that a link breakage has occurred and initiate re-association with a new target relay IOE device 130, as is further described below with reference to FIG. 7.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer in view of Yao, The method of claim 3, wherein the establishing further includes classifying, as a multicast leaf device, a fourth wireless network device that is determined to be within transmission range of one of the wireless multicast hubs and outside transmission range of any isolated wireless device as taught by Gupta to use multicast tree topology to support mesh communications.

Regarding Claim 10, Bauer does not teach, The method of claim 9, wherein the causing further includes: third causing the selected one or more of the wireless multicast hubs to unicast transmit the multicast packet, encapsulated within a second unicast header.
Yao teaches, The method of claim 9, wherein the causing further includes: third causing the selected one or more of the wireless multicast hubs to unicast transmit the multicast packet, encapsulated within a second unicast header, ( [0046],[0047] multicast data packet sent in the unicast tunnel mode from RP 32 or 33. [Fig5C-/7C-Unicast address Outer and Inner header- 0047. Shown as FIG. 7C, the source IP address of the outermost layer IP header is the unicast address of RP32 or 33, and the destination IP address of the outermost layer IP header is the unicast address of RP31. 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer, the method of claim 9, wherein the causing further includes: third causing the selected one or more of the wireless multicast hubs to unicast transmit the multicast packet, encapsulated within a second unicast header as taught by Yao to use multicast tree topology to support mesh communications.
Bauer in view of Yao does not teach, to a neighboring wireless network device having reachability to an isolated wireless network device.
Gupta teaches, (Col9 L4-11- In another example, a leaf IOE device 120 may not have any notable obstructions 140 between itself and a base station 110, but may instead be out of range to successfully connect to the base station 110 without an intermediary. For example, a leaf IOE device 120 may have a range 150, as shown in FIG. 1, that covers a relay IOE device 130 but does not reach the base station 110a)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer in view of Yao, to a neighboring wireless network device having reachability to an isolated wireless network device as taught by Gupta to use multicast tree topology to support mesh communications.

Regarding Claim 14, Bauer in view of Yao does not teach, The apparatus of claim 13, wherein the processor circuit is configured for: classifying, as an isolated wireless device, a second wireless network device that is determined to be outside transmission range of any of the wireless multicast hubs; and classifying, as a multicast relay device, a third wireless network device that is determined to be within transmission range of one of the wireless multicast hubs and any isolated wireless device.
Gupta teaches, the apparatus of claim 13, wherein the processor circuit is configured for: 
classifying, as an isolated wireless device, a second wireless network device that is determined to be outside transmission range of any of the wireless multicast hubs; and (Col9L4-8- n another example, a leaf IOE device 120 may not have any notable obstructions 140 between itself and a base station 110, but may instead be out of range to successfully connect to the base station 110 without an intermediary.)
 classifying, as a multicast relay device, a third wireless network device that is determined to be within transmission range of one of the wireless multicast hubs and any isolated wireless device.  (Col8 L15-20,relay IOE devices 130-source relay 130 as in Fig7) that are within the cell 102a, the base station 110b(=multicast hub) may communicate with the leaf IOE devices 120).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauer in view of Yao, The apparatus of claim 13, wherein the processor circuit is configured for: classifying, as an isolated wireless device, a second wireless network device that is determined to be outside transmission range of any of the wireless multicast hubs; and classifying, as a multicast relay device, a third wireless network device that is determined to be within transmission range of one of the wireless multicast hubs and any isolated wireless device as taught by Gupta to use multicast tree topology to support mesh communications.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478  

/KODZOVI ACOLATSE/             Primary Examiner, Art Unit 2478